Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on November 3, 2020 and amendment after Final rejection on November3, 2020 have been entered.  Claims 2-3, 5, 9-16, 18-19, 21-23, 27, 30, 32, 34-42, 44-47, 49-50 were canceled and claim 1, 6, 17, 20 and 48 were amended.  Claims 1, 4, 6-8, 17, 20, 24, 28, 43 and 48 are allowed.
A telephone call was placed on March 19, 2021 to discuss possible Examiner’s Amendment to the claims to place the claims in condition for allowance. On March 19, 2020, the attorney ultimately agreed to amendment of claims 4, 6, 20, 28 and cancellation of claims 29, 31, 33 and 51.

Election/Restrictions
Claims 1, 4, 6-8, 17, 20, 24, 43 and 48 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 28 are directed to the process using the allowable product or making the allowable product, previously withdrawn from consideration as a result of a restriction requirement, April 1, 2015 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because claims 28, previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 1, 2015 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  The species election requirement as set forth in the Office action mailed on April 1, 2015, is hereby withdrawn. 

Examiner’s Comments
The rejection of Claims 1, 4, 6-8, 17, 20, 24-26, 43, 46-50 are rejected on the ground of nonstatutory double patenting over claims 1-22 US Patent 9980497 B2 is withdrawn in view of Filing and approval of a terminal disclaimer on March 23, 2021.

The rejection of Claims 1, 4, 6-8, 17, 20, 24-26, 43, 46-50 remain provisionally rejected on the ground of nonstatutory double patenting over claims 1, 3-4, 13, 21-25, 29-31 and 34-36 copending Application No.15 /322385 is withdrawn in view of the instant application being earlier filed.

The rejection of Claims 1, 4, 6-8, 17, 20, 24-26, 43, 46-50 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10357470 in view of Choi (The Journal of Microbiology (2010) Vol. 48, No. 1, pp. 40-43) and Babich (APPLIED AND ENVIRONMENTAL MICROBIOLOGY, Dec. 1978, p. 906-914) is withdrawn in view of Filing and approval of a terminal disclaimer on March 23, 2021.

The rejection of Claim 48 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blackburn
(US5304540) in view of Spengler (US20060024248 A1, cited previously) is withdrawn in view of amendment of the claims and unexpected results regarding the combination of EDTA and citrate within the specific ranges.

The rejection of Claims 1, 4, 6-8, 17, 20,24, 26, 43, 48-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blackburn (US5304540) in view of in view of Spengler 
 .
The rejection of Claims 1, 4, 6-8, 17, 20, 24-26, 43 and 46-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blackburn (US5304540) in view of in view of Spengler (US20060024248 A1, cited previously), Choi (The Journal of Microbiology (2010) Vol. 48, No. 1, pp. 40-43) and Babich (APPLIED AND ENVIRONMENTAL MICROBIOLOGY, Dec. 1978, p. 906-914) as applied to claims 1, 4, 6-8, 17, 20, 24, 26, 43, 48-50 above, in further view of Westlake (WO2006068753, cited previously) is withdrawn in view of amendment of the claims and unexpected results regarding the combination of EDTA and citrate within the specific ranges.

Terminal Disclaimer
The terminal disclaimer filed on March 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9980497 and US Patent No. 10357470 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney David Heller on March 23, 2021.
The application has been amended as follows: 


Streptococcus mutans, Streptococcus sobrinus, Streptococcus sanguis (sanguinis), Streptococcus gordonii, Streptococcus oralis, Streptococcus mitis, Actinomyces odontolyticus, Actinomyces viscosus, Aggregatibacter actinomycetemcomitans, Porphyromonas gingivalis, Prevotella intermedia, Bacteroides forsythus, Treponema denticola, Fusobacterium nucleatum, Campylobacter rectus, Eikenella corrodens, Veillonella spp., Micromonas micros, Porphyromonas cangingivalis, Haemophilus actinomycetemcomitans Actinomyces spp., Page 2 of 13Bacillus spp., Mycobacterium spp., Fusobacterium spp., Streptococcus spp., Staphylococcus aureus, Streptococcus pyogenes, Streptococcus agalectiae, Proteus mirabilis, Klebsiella pneumoniae, E. coli, Acinetobacter spp., Enterococcus spp., Prevotella spp., Porphyromonas spp., Clostridium spp., Stenotrophomonas maltophilia[[,]] and P. cangingivalis, 

6. (Currently Amended) The composition of claim 1, further comprising one or more ingredients selected from the group consisting of: water, a buffer, a stabilizing agent, a binding agent, a gelling agent, a desensitizing agent, a teeth whitening agent, an antiplaque deposition aide, a surfactant, 

20. (Currently Amended) The composition of claim 17, further comprising one or more ingredients selected from the group consisting of: water, a buffer, a stabilizing agent, a binding agent, a gelling agent, a desensitizing agent, a teeth whitening agent, an antiplaque deposition aide, a surfactant, 

28. (Currently Amended) A method of reducing bacterial biofilm formation in the oral cavityly administering , wherein the bacteria biofilm is caused by at least one of the bacteria selected from the group consisting of Streptococcus mutans, Streptococcus sobrinus, Streptococcus sanguis (sanguinis), Streptococcus gordonii, Streptococcus oralis, Streptococcus mitis, Actinomyces odontolyticus, Actinomyces viscosus, Aggregatibacter actinomycetemcomitans, Porphyromonas gingivalis, Prevotella intermedia, Bacteroides forsythus, Treponema denticola, Fusobacterium nucleatum, Campylobacter rectus, Eikenella corrodens, Veillonella spp., Micromonas micros, Porphyromonas cangingivalis, Haemophilus actinomycetemcomitans Actinomyces spp., Page 2 of 13Bacillus spp., Mycobacterium spp., Fusobacterium spp., Streptococcus spp., Staphylococcus aureus, Streptococcus pyogenes, Streptococcus agalectiae, Proteus mirabilis, Klebsiella pneumoniae, E. coli, Acinetobacter spp., Enterococcus spp., Prevotella spp., Porphyromonas spp., Clostridium spp., Stenotrophomonas maltophilia and P. cangingivalis.  

Claims 29, 31, 33, and 51 are canceled.

Claims 1, 7-8, 17, 24, 43, 48 remain as filed in the amendment filed November 3, 2020.

Reasons for Allowance
Claims 1, 4, 6-8, 17, 20, 24, 28, 43 and 48 are allowed.

The closet prior art is Blackburn (US5304540, cited previously).  Blackburn teaches a composition comprising EDTA at a concentration of 1 mM which is equivalent to 0.34 mg/mL and falls within the claimed range of 0.25-1.0 mg/mL in instant claim 48 (see Table 3). Blackburn further discloses wherein the concentration of citrate is 0.3% which is equivalent to 3 mg/ml and falls within the range in claim 48 (see Table 3) and wherein the source of citrate is sodium citrate (see column 12, first table and all tables following).   The instant claims were amended to recite “consisting essentially of” transitional language which excludes any additional agents that would materially affect the properties of the instant compositions.  The compositions of Blackburn require inclusion of the antibacterial agent nisin.  There is no teaching, suggestion, or motivation in Blackburn or any other prior art to exclude nisin from the formulation and use only citrate and EDTA at the claimed concentrations for inhibiting bacteria.  In addition, Applicants show unexpected results regarding the combination of EDTA and citrate within the claimed ranges.  In particular, Applicants show a statistically significant synergistic effect with the combination of EDTA and citrate against bacteria (see Table 2, Figures 12A-D, 14A-D and the Affidavits filed 8/2/20018).
Conclusion
Claims 1, 4, 6-8, 17, 20, 24, 28, 43 and 48 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654